Case 19-13347-mdc   Doc 7   Filed 05/24/19 Entered 05/24/19 08:23:48   Desc Main
                            Document     Page 1 of 11
Case 19-13347-mdc   Doc 7   Filed 05/24/19 Entered 05/24/19 08:23:48   Desc Main
                            Document     Page 2 of 11
Case 19-13347-mdc   Doc 7   Filed 05/24/19 Entered 05/24/19 08:23:48   Desc Main
                            Document     Page 3 of 11
Case 19-13347-mdc   Doc 7   Filed 05/24/19 Entered 05/24/19 08:23:48   Desc Main
                            Document     Page 4 of 11
Case 19-13347-mdc   Doc 7   Filed 05/24/19 Entered 05/24/19 08:23:48   Desc Main
                            Document     Page 5 of 11
Case 19-13347-mdc   Doc 7   Filed 05/24/19 Entered 05/24/19 08:23:48   Desc Main
                            Document     Page 6 of 11
Case 19-13347-mdc   Doc 7   Filed 05/24/19 Entered 05/24/19 08:23:48   Desc Main
                            Document     Page 7 of 11
Case 19-13347-mdc   Doc 7   Filed 05/24/19 Entered 05/24/19 08:23:48   Desc Main
                            Document     Page 8 of 11
Case 19-13347-mdc   Doc 7   Filed 05/24/19 Entered 05/24/19 08:23:48   Desc Main
                            Document     Page 9 of 11
Case 19-13347-mdc   Doc 7    Filed 05/24/19 Entered 05/24/19 08:23:48   Desc Main
                            Document      Page 10 of 11
Case 19-13347-mdc   Doc 7    Filed 05/24/19 Entered 05/24/19 08:23:48   Desc Main
                            Document      Page 11 of 11
